I concur in the result reached in the foregoing opinion of Mr. Chief Justice Johnson, but not with all that is stated in it. I disagree with that part of the opinion holding that under *Page 596 
section 2214 the affidavit is faulty if it does not set forth the correct amount as therein contemplated and I think the statute need not be strictly complied with in the sense that the court has no jurisdiction unless this is done.
I concede of course that an affidavit is essential to invoke the jurisdiction of the court under section 2214 to make an order commanding a deposit. But I do not believe that a misstatement in the affidavit of the amount required as a deposit affects the jurisdiction of the court to do what of right should be done in the light of the proof offered at the hearing. If it did the affiant claiming a deposit for improvements as therein authorized would be driven to the point of stating the exact amount of the improvements under penalty of having the proceedings fail if the correct amount be not stated. The affidavit in question here stated that the sum of $360 was expended for preserving and making improvements upon the property after three years from the date of the tax sale and fixed the amount paid by affiant to acquire the land and the taxes thereafter.
The court of course was not bound by the statements contained in the affidavit as to any item, but should fix the amount as shown by the evidence after hearing. The legislature did not intend that the proceeding should be attended with the formality incident to the trial of the action, nor that the sufficiency of the affidavit should be held to the same strict rules usually applied to pleadings in the case.
I think the affidavit here was sufficient to invoke the jurisdiction of the court to fix the amount required as a deposit to meet the tax obligation as well as the improvements. The fact that the affidavit sets out what was paid by affiant for the property rather than the amount of the taxes, interest and penalty, was but a partial statement of his right to the deposit. The affidavit should have gone further and stated that the amount paid for the property by affiant and which he demanded as a deposit, exclusive of that demanded for improvements, did not exceed but was less than the taxes, penalty and interest. But I think that matter could be met by the proof. The affidavit, in my *Page 597 
opinion, was sufficient to invoke jurisdiction. The situation is no different than if a defective complaint be filed. The court would still have jurisdiction in such a case and could grant leave to file an amended complaint. So here, upon attacking the affidavit on that ground, the court should and doubtless would have authorized its amendment. I concur in that part of the foregoing opinion holding that the court erred in finding that there had been improvements to the extent of $360.